NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


THOMAS F. MEDLIN,                  )
                                   )
           Appellant,              )
                                   )
v.                                 )                Case No. 2D17-3543
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed March 7, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court for
Polk County; Donald G. Jacobsen, Judge.

Thomas F. Medlin, pro se.




PER CURIAM.

             Affirmed.




KELLY, MORRIS, and BLACK, JJ., Concur.